RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 September 2021 has been entered.
Amendments to claim 1 filed on 08 September 2021 have been entered in the above-identified application.  Claims 8 and 9 have been added and claim 3 has been cancelled by applicant.  Claims 1, 2, and 4-9 are pending, of which claims 6 and 7 remain withdrawn from consideration as described on page 2 of the Office Action mailed on 22 October 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 102 rejection of claims 1, 2, 4, and 5 over Fuchi (U.S. Pub. 2014/0178622), made of record on page 2, paragraph 3 of the office action mailed 09 June 2021 has been withdrawn due to Applicant’s amendment in the response filed 08 September 2021.  In particular, Fuchi does not specify one of the claimed adhesive materials.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuchi et al. (U.S. Pub. 2014/0178622) in view of Matsui (U.S. Pub. 2010/0015431).
Regarding claim 1, Fuchi relates to a gas barrier adhesive sheet.  Fig. 1 shows that the sheet comprises in order a release sheet 3b, a gas barrier layer 1, a pressure-sensitive adhesive layer 2, and a release sheet 3a.  See [0177].  The surface roughness Ra (arithmetic average roughness) of the gas barrier protective release layer (release sheet 3b, reading on release sheet (A) as claimed) is preferably 10.0 nm or less, and more preferably 8.0 nm or less. The surface roughness Rt (maximum roughness height) of the protective layer is preferably 100 nm or less, and more preferably 50 nm or less.  
Fuchi teaches that the polymer component included in the pressure-sensitive adhesive is not particularly limited as long as the desired pressure-sensitive adhesive layer can be formed.  Examples of a pressure-sensitive adhesive that includes a rubber-based pressure-sensitive adhesive, polyurethane-based pressure-sensitive adhesive, and silicone-based pressure-sensitive adhesive, but Fuchi is not limited to these adhesive materials.  See [0071].
Fuchi does not specify using an adhesive resin layer formed from a modified polyolefin resin or an epoxy-based adhesive resin.
Matsui describes a gas barrier film laminate comprising at least two gas-barrier film layers laminated by an adhesive layer, see abstract.  Suitable adhesives include urethane-based adhesives, epoxy-based adhesives, polyester-based adhesives, and acrylic-based adhesives, see p. 2, [0028].  Using an epoxy based adhesive resin reads on the adhesive of claim 1.  Matsui also teaches that another suitable adhesive is formed by modifying a polyolefin-based polymer with a polyisocyanate, see p. 2, [0039], reading on a modified polyolefin resin as claimed.  Adhesives may be used singly or in combination, see p. 2, [0031].  Matsui also describes a low surface roughness release liner used with the adhesive film, see p. 10, [0127].

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have substituted one of the adhesive materials of Matsui as the adhesive layer of Fuchi to arrive at the claimed invention.  One would have been motivated to do so as Matsui teaches the suitability of such adhesive layers with gas barrier laminates.  In particular, at p. 2, [0032] Matsui teaches that the adhesive layer itself has a low moisture permeability to enhance the gas barrier property of the laminate.  As such, there is a reasonable expectation of success in using the Matsui adhesive in the gas barrier laminate structure of Fuchi.
Regarding claim 2, Fuchi teaches that the gas barrier pressure-sensitive adhesive sheet according to one embodiment of the invention may include a conductive layer of metals, alloys, metal oxides, electrically conductive compounds, mixtures thereof, and the like.  See [0156] and [0160].  The conductive layer may be formed by a deposition (evaporation) method, a sputtering method, an ion plating method, a thermal CVD method, a plasma CVD method, or the like.  See [0162].
	Regarding claim 4, Fuchi teaches that the water vapor transmission rate of the gas barrier pressure-sensitive adhesive sheet at a temperature of 40º C and a relative humidity of 90% is normally 1.0 g/m2/day or less.  See [0184].  Similarly, Matsui teaches that the water vapor permeability through the gas barrier film is at most 0.2 g/m2/day at 40 °C and 90% humidity, see p. 2, [0033].
	Regarding claim 5, Fuchi teaches the gas barrier pressure-sensitive adhesive sheet provide the adherend with a gas barrier capability and the like without impairing the external appearance of the adherend by bonding the gas barrier pressure-sensitive adhesive sheet to an electronic member, an optical member, etc.  See [0186].
	Regarding claims 8 and 9, Matsui teaches using an epoxy resin based adhesive, see p. 2, [0028].  Such an adhesive reads on the adhesive of claim 1.  A modified polyolefin resin adhesive is recited in the alternative, and as such the limitations of claims 8 and 9 are optional when an epoxy resin-based adhesive is used in the gas barrier laminate structure.
	In the alternative, Matsui teaches that another suitable adhesive is formed by modifying a polyolefin-based polymer with a polyisocyanate, see p. 2, [0039], reading on a precursor polyolefin resin modified with polyisocyanate as a modifying agent as recited in claim 8.  Matsui also teaches including an ethylene/vinyl acetate copolymer emulsion in the adhesive, see p. 2, [0039], reading on the polyolefin resin precursor of claim 9. 
RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 08 September 2021 regarding the 35 U.S.C. § 102 rejection of claims 1, 2, 4, and 5 of record over Fuchi (U.S. Pub. 2014/0178622) have been considered but are moot due to the new grounds of rejection.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759